
	
		II
		112th CONGRESS
		1st Session
		S. 1960
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Ms. Collins (for herself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentives to create American
		  jobs.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Jobs Creation
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Tax incentives
					Subtitle A—Payroll tax holiday
					Sec. 101. Extension of payroll tax holiday.
					Sec. 102. Temporary employer payroll tax cut.
					Subtitle B—American Opportunity
					Sec. 111. Short title.
					Sec. 112. Angel investment tax credit.
					Subtitle C—Extension of expiring provisions
					Sec. 121. Extension of bonus depreciation.
					Sec. 122. Deduction for qualified tuition and related
				expenses.
					Sec. 123. Research credit.
					Sec. 124. 15-year straight-line cost recovery for qualified
				leasehold improvements, qualified restaurant buildings and improvements, and
				qualified retail improvements.
					Sec. 125. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 126. Enhanced charitable deduction for contributions of
				book inventories to public schools.
					Sec. 127. Enhanced charitable deduction for corporate
				contributions of computer inventory for educational purposes.
					TITLE II—Infrastructure provisions
					Sec. 201. Capitalization of State infrastructure
				banks.
					Sec. 202. Highway infrastructure investment.
					Sec. 203. State revolving loan funds.
					TITLE III—Regulatory Reform
					Subtitle A—Clearing unnecessary regulatory burdens
					Sec. 301. Short title.
					Sec. 302. Regulatory reform.
					Sec. 303. Reduction or waiver of civil penalties imposed on
				small entities.
					Subtitle B—EPA regulatory relief
					Sec. 311. Short title.
					Sec. 312. Legislative stay.
					Sec. 313. Compliance dates.
					Sec. 314. Energy recovery and conservation.
					Sec. 315. Other provisions.
					TITLE IV—Workforce development
					Subtitle A—Job training program consolidation
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Study and proposal on duplicative job training
				programs.
					Subtitle B—Innovation and Job Creation
					Sec. 411. Short title.
					Sec. 412. Definitions.
					Sec. 413. National Innovation Council.
					Sec. 414. National Innovation Council Board.
					Sec. 415. Transfer of programs and functions.
					Sec. 416. Cluster Information Center.
					Sec. 417. Grant programs.
					Sec. 418. Authorization of appropriations.
					TITLE V—Offsets
					Subtitle A—Surtax on high-income taxpayers
					Sec. 501. Surtax on millionaires.
					Subtitle B—Closing big oil tax loopholes
					Sec. 511. Short title.
					PART I—Close big oil tax loopholes
					Sec. 521. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 522. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
					Sec. 523. Limitation on deduction for intangible drilling and
				development costs.
					Sec. 524. Limitation on percentage depletion allowance for oil
				and gas wells.
					Sec. 525. Limitation on deduction for tertiary
				injectants.
					PART II—Outer Continental Shelf oil and natural gas
					Sec. 531. Repeal of outer Continental Shelf deep water and deep
				gas royalty relief.
				
			ITax
			 incentives
			APayroll tax
			 holiday
				101.Extension of
			 payroll tax holidaySection
			 601(c) of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended by striking year
			 2011 and inserting years 2011 and 2012.
				102.Temporary
			 employer payroll tax cut
					(a)In
			 general
						(1)EmployersSection
			 601(a) of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2), and by adding at the end the following new
			 paragraph:
							
								(3)with respect to
				remuneration paid during the payroll tax holiday period for qualified services,
				the rate of tax under 3111(a) of such Code shall be 4.2 percent (including for
				purposes of determining the applicable percentage under sections 3221(a) of
				such
				Code).
								.
						(2)Self-employed
			 individualsSection 601(a) of such Act is amended by striking
			 10.40 percent in paragraph (1) and inserting 8.40
			 percent.
						(b)Qualified
			 servicesSection 601 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 (26 U.S.C. 1401 note) is amended
			 by adding at the end the following new subsection:
						
							(f)Qualified
				servicesFor purposes of this section, the term qualified
				services means services performed—
								(1)in a trade or
				business of a qualified employer, or
								(2)in the case of a
				qualified employer exempt from tax under section 501(a) of the Internal Revenue
				Code of 1986, in furtherance of the activities related to the purpose or
				function constituting the basis of the employer’s exemption under section 501
				of such
				Code.
								.
					(c)Conforming
			 amendments
						(1)Section 601 of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is amended by striking subsection (b).
						(2)Section 601(e)(2)
			 of such Act is amended by striking subsection (a)(2) and
			 inserting paragraphs (2) and (3) of subsection (a).
						(3)The headings for
			 title VI and section 601 of such Act are each amended by striking
			 employee.
						(d)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid and self-employment income earned after December 31, 2011.
					BAmerican
			 Opportunity
				111.Short
			 titleThis subtitle may be
			 cited as the American Opportunity Act
			 of 2011.
				112.Angel
			 investment tax credit
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30E.Angel
				investment tax credit
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 25 percent of the
				qualified equity investments made by a qualified investor during the taxable
				year.
								(b)Qualified
				equity investmentFor purposes of this section—
									(1)In
				generalThe term qualified equity investment means
				any equity investment in a qualified small business entity if—
										(A)such investment
				is acquired by the taxpayer at its original issue (directly or through an
				underwriter) solely in exchange for cash, and
										(B)such investment
				is designated for purposes of this section by the qualified small business
				entity.
										(2)Equity
				investmentThe term equity investment means—
										(A)any form of
				equity, including a general or limited partnership interest, common stock,
				preferred stock (other than nonqualified preferred stock as defined in section
				351(g)(2)), with or without voting rights, without regard to seniority position
				and whether or not convertible into common stock or any form of subordinate or
				convertible debt, or both, with warrants or other means of equity conversion,
				and
										(B)any capital
				interest in an entity which is a partnership.
										(3)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				subsection.
									(c)Qualified small
				business entityFor purposes of this section—
									(1)In
				generalThe term qualified small business entity
				means any domestic corporation or partnership if such corporation or
				partnership—
										(A)is a small
				business (as defined in section 41(b)(3)(D)(iii)),
										(B)has its
				headquarters in the United States,
										(C)is engaged in a
				high technology trade or business related to—
											(i)advanced
				materials, nanotechnology, or precision manufacturing,
											(ii)aerospace,
				aeronautics, or defense,
											(iii)biotechnology
				or pharmaceuticals,
											(iv)electronics,
				semiconductors, software, or computer technology,
											(v)energy,
				environment, or clean technologies,
											(vi)forest products
				or agriculture,
											(vii)information
				technology, communication technology, digital media, or photonics,
											(viii)life sciences
				or medical sciences,
											(ix)marine
				technology or aquaculture,
											(x)transportation,
				or
											(xi)any other high
				technology trade or business as determined by the Secretary,
											(D)has been in
				existence for less than 5 years as of the date of the qualified equity
				investment,
										(E)employs less than
				100 full-time equivalent employees as of the date of such investment,
										(F)has more than 50
				percent of the employees performing substantially all of their services in the
				United States as of the date of such investment, and
										(G)has equity
				investments designated for purposes of this paragraph.
										(2)Designation of
				equity investmentsFor purposes of paragraph (1)(G), an equity
				investment shall not be treated as designated if such designation would result
				in the aggregate amount which may be taken into account under this section with
				respect to equity investments in such corporation or partnership
				exceeds—
										(A)$10,000,000,
				taking into account the total amount of all qualified equity investments made
				by all taxpayers for the taxable year and all preceding taxable years,
										(B)$2,000,000,
				taking into account the total amount of all qualified equity investments made
				by all taxpayers for such taxable year, and
										(C)$1,000,000,
				taking into account the total amount of all qualified equity investments made
				by the taxpayer for such taxable year.
										(d)Qualified
				investorFor purposes of this section—
									(1)In
				generalThe term qualified investor means an
				accredited investor, as defined by the Securities and Exchange Commission,
				investor network, or investor fund who review new or proposed businesses for
				potential investment.
									(2)Investor
				networkThe term investor network means a group of
				accredited investors organized for the sole purpose of making qualified equity
				investments.
									(3)Investor
				fund
										(A)In
				generalThe term investor fund means a corporation
				that for the applicable taxable year is treated as an S corporation or a
				general partnership, limited partnership, limited liability partnership, trust,
				or limited liability company and which for the applicable taxable year is not
				taxed as a corporation.
										(B)Allocation of
				credit
											(i)In
				generalExcept as provided in clause (ii), the credit allowed
				under subsection (a) shall be allocated to the shareholders or partners of the
				investor fund in proportion to their ownership interest or as specified in the
				fund's organizational documents, except that tax-exempt investors shall be
				allowed to transfer their interest to investors within the fund in exchange for
				future financial consideration.
											(ii)Single member
				limited liability companyIf the investor fund is a single member
				limited liability company that is disregarded as an entity separate from its
				owner, the credit allowed under subsection (a) may be claimed by such limited
				liability company's owner, if such owner is a person subject to the tax under
				this title.
											(4)ExclusionThe
				term qualified investor does not include—
										(A)a person
				controlling at least 50 percent of the qualified small business entity,
										(B)an employee of
				such entity, or
										(C)any bank, bank
				and trust company, insurance company, trust company, national bank, savings
				association or building and loan association for activities that are a part of
				its normal course of business.
										(e)National
				limitation on amount of investments designated
									(1)In
				generalThere is an angel investment tax credit limitation of
				$500,000,000 for each of calendar years 2011 through 2015.
									(2)Allocation of
				limitationThe limitation under paragraph (1) shall be allocated
				by the Secretary among qualified small business entities selected by the
				Secretary.
									(3)Carryover of
				unused limitationIf the angel investment tax credit limitation
				for any calendar year exceeds the aggregate amount allocated under paragraph
				(2) for such year, such limitation for the succeeding calendar year shall be
				increased by the amount of such excess. No amount may be carried under the
				preceding sentence to any calendar year after 2020.
									(f)Application with
				other credits
									(1)Business credit
				treated as part of general business creditExcept as provided in
				paragraph (2), the credit which would be allowed under subsection (a) for any
				taxable year (determined without regard to this subsection) shall be treated as
				a credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
									(2)Personal
				credit
										(A)In
				generalIn the case of an individual who elects the application
				of this paragraph, for purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subpart A for any taxable
				year (determined after application of paragraph (1)) by reason of subparagraph
				(A) shall not exceed the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section) and section 27 for
				the taxable year.
											(C)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) by reason of subparagraph (A) exceeds the
				limitation imposed by section 26(a)(1) or subparagraph (B), whichever is
				applicable, for such taxable year, reduced by the sum of the credits allowable
				under subpart A (other than this section) for such taxable year, such excess
				shall be carried to each of the succeeding 20 taxable years to the extent that
				such unused credit may not be taken into account under subsection (a) by reason
				of subparagraph (A) for a prior taxable year because of such limitation.
										(g)Special
				rules
									(1)Related
				partiesFor purposes of this
				section—
										(A)In
				generalAll related persons shall be treated as 1 person.
										(B)Related
				personsA person shall be treated as related to another person if
				the relationship between such persons would result in the disallowance of
				losses under section 267 or 707(b).
										(2)BasisFor
				purposes of this subtitle, the basis of any investment with respect to which a
				credit is allowable under this section shall be reduced by the amount of such
				credit so allowed. This subsection shall not apply for purposes of sections
				1202, 1397B, and 1400B.
									(3)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any qualified equity investment which is held by the
				taxpayer less than 3 years, except that no benefit shall be recaptured in the
				case of—
										(A)transfer of such
				investment by reason of the death of the taxpayer,
										(B)transfer between
				spouses,
										(C)transfer incident
				to the divorce (as defined in section 1041) of such taxpayer, or
										(D)a transaction to
				which section 381(a) applies (relating to certain acquisitions of the assets of
				one corporation by another corporation).
										(h)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
									(1)which prevent the
				abuse of the purposes of this section,
									(2)which impose
				appropriate reporting requirements, and
									(3)which apply the
				provisions of this section to newly formed
				entities.
									.
					(b)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended—
						(1)in paragraph
			 (35), by striking plus;
						(2)in paragraph
			 (36), by striking the period at the end and inserting , plus;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(37)the portion of
				the angel investment tax credit to which section 30E(f)(1)
				applies.
								.
						(c)Conforming
			 amendments
						(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by inserting after paragraph (37) the
			 following new paragraph:
							
								(38)to the extent provided in section
				30E(g)(2).
								.
						(2)Section
			 24(b)(3)(B) of such Code is amended by striking and 30D and
			 inserting 30D, and 30E.
						(3)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
						(4)Section 25A(i)(5)(B) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
						(5)Section 25A(i)(5) of such Code is amended
			 by inserting 30E, after 30D,.
						(6)Section 25B(g)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
						(7)Section 26(a)(1) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
						(8)Section 30(c)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
						(9)Section 30B(g)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
						(10)Section 30D(d)(2)(B)(ii) of such Code is
			 amended by striking and 25D and inserting , 25D, and
			 30E.
						(11)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
						(12)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
						(d)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 30E. Angel investment tax
				credit.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2010, in taxable years ending after such
			 date.
					(f)Regulations on
			 allocation of national limitationNot later than 120 days after
			 the date of the enactment of this Act, the Secretary of the Treasury or the
			 Secretary's delegate shall prescribe regulations which specify—
						(1)how small
			 business entities shall apply for an allocation under section 30E(e)(2) of the
			 Internal Revenue Code of 1986, as added by this section,
						(2)the competitive
			 procedure through which such allocations are made,
						(3)the criteria for
			 determining an allocation to a small business entity, including—
							(A)whether the small
			 business entity is located in a State that is historically underserved by angel
			 investors and venture capital investors,
							(B)whether the small
			 business entity has received an angel investment tax credit, or its equivalent,
			 from the State in which the small business entity is located and
			 registered,
							(C)whether small
			 business entities in low-, medium-, and high-population density States are
			 receiving allocations, and
							(D)whether the small
			 business entity has been awarded a Small Business Innovative Research or Small
			 Business Technology Transfer grant from a Federal agency,
							(4)the actions that
			 such Secretary or delegate shall take to ensure that such allocations are
			 properly made to qualified small business entities, and
						(5)the actions that
			 such Secretary or delegate shall take to ensure that angel investment tax
			 credits are allocated and issued to the taxpayer.
						(g)Audit and
			 reportNot later than January 31, 2014, the Comptroller General
			 of the United States, pursuant to an audit of the angel investment tax credit
			 program established under section 30E of the Internal Revenue Code of 1986 (as
			 added by subsection (a)), shall report to Congress on such program, including
			 all qualified small business entities that receive an allocation of an angel
			 investment credit under such section.
					CExtension of
			 expiring provisions
				121.Extension of
			 bonus depreciation
					(a)In
			 generalParagraph (2) of section 168(k) is amended—
						(1)by striking
			 January 1, 2014 in subparagraph (A)(iv) and inserting
			 January 1, 2015, and
						(2)by striking
			 January 1, 2013 each place it appears and inserting
			 January 1, 2014.
						(b)100 percent
			 expensingParagraph (5) of section 168(k) is amended—
						(1)by striking
			 January 1, 2013 and inserting January 1, 2014,
			 and
						(2)by striking
			 January 1, 2012 each place it appears and inserting
			 January 1, 2013.
						(c)Extension of
			 election to accelerate the AMT credit in lieu of bonus depreciation
						(1)In
			 generalSubclause (II) of section 168(k)(4)(D)(iii) is amended by
			 striking 2013 and inserting 2014.
						(2)Round 3
			 extension propertyParagraph (4) of section 168(k) is amended by
			 adding at the end the following new subparagraph:
							
								(J)Special rules
				for round 3 extension property
									(i)In
				generalIn the case of round 3 extension property, this paragraph
				shall be applied without regard to—
										(I)the limitation
				described in subparagraph (B)(i) thereof, and
										(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.
										(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, a taxpayer who made the election under subparagraph
				(H)(ii) for its first taxable year ending after December 31, 2008, or a
				taxpayer who made the election under subparagraph (I)(iii) for its first
				taxable year ending after December 31, 2010—
										(I)the taxpayer may
				elect not to have this paragraph apply to round 3 extension property,
				but
										(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 3 extension property.
										The amounts described in subclause (II)
				shall be computed separately from any amounts computed with respect to eligible
				qualified property which is not round 2 extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				neither made the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, nor made the election under subparagraph (H)(ii)
				for its first taxable year ending after December 31, 2008, nor made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010—
										(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2011, and each subsequent taxable year, and
										(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 3 extension property.
										(iv)Round 3
				extension propertyFor purposes of this subparagraph, the term
				round 3 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 7(a) of the Small Business Jobs Tax
				Extenders Act of 2011 (and the application of such extension to
				this paragraph pursuant to the amendment made by section 7(c)(1) of such
				Act).
									.
						(d)Conforming
			 amendments
						(1)The heading for
			 subsection (k) of section 168 is amended by striking January 1, 2013 and
			 inserting January 1,
			 2014.
						(2)The heading for
			 clause (ii) of section 168(k)(2)(B) is amended by striking
			 pre-January 1,
			 2013 and inserting pre-January 1, 2014.
						(3)Paragraph (5) of
			 section 168(l) is amended—
							(A)by striking
			 and at the end of subparagraph (A),
							(B)by redesignating
			 subparagraph (C) as subparagraph (B), and
							(C)by inserting
			 after subparagraph (A) the following new subparagraph:
								
									(B)by substituting
				January 1, 2013 for January 1, 2014 in clause (i)
				thereof,
				and
									.
							(4)Subparagraph (C)
			 of section 168(n)(2) is amended by striking January 1, 2013 and
			 inserting January 1, 2014.
						(5)Subparagraph (D)
			 of section 1400L(b)(2) is amended by striking January 1, 2013
			 and inserting January 1, 2014.
						(6)Subparagraph (B)
			 of section 1400N(d)(3) is amended by striking January 1, 2013
			 and inserting January 1, 2014.
						(e)Effective
			 datesThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011, in taxable years ending after such
			 date.
					122.Deduction for
			 qualified tuition and related expenses
					(a)In
			 generalSubsection (e) of section 222 of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					123.Research
			 credit
					(a)In
			 generalSubparagraph (B) of section 41(h)(1) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2012.
					(b)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) of such Code is
			 amended by striking December 31, 2011 and inserting
			 December 31, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2011.
					124.15-year
			 straight-line cost recovery for qualified leasehold improvements, qualified
			 restaurant buildings and improvements, and qualified retail
			 improvements
					(a)In
			 generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) of
			 the Internal Revenue Code of 1986 are each amended by striking January
			 1, 2012 and inserting January 1, 2013.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
					125.Enhanced
			 charitable deduction for contributions of food inventory
					(a)In
			 generalClause (iv) of section 170(e)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2011.
					126.Enhanced
			 charitable deduction for contributions of book inventories to public
			 schools
					(a)In
			 generalClause (iv) of section 170(e)(3)(D) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2011.
					127.Enhanced
			 charitable deduction for corporate contributions of computer inventory for
			 educational purposes
					(a)In
			 generalSubparagraph (G) of section 170(e)(6) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2011.
					IIInfrastructure
			 provisions
			201.Capitalization
			 of State infrastructure banksSection 610 of title 23, United States Code,
			 is amended—
				(1)in subsection (d)—
					(A)by redesignating paragraphs (5) and (6) as
			 paragraphs (6) and (7), respectively; and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)Special single
				allocation
								(A)In
				generalSubject to subparagraph (C), of the funds made available
				under subparagraph (D), the Secretary shall allocate to each State a
				proportional amount in the manner required under this section for a 1-time
				deposit into the State infrastructure bank, for use in accordance with this
				section.
								(B)Certain uses of
				fundsA State may use an amount equal to 20 percent of the funds
				allocated under subparagraph (A) for—
									(i)investigating the
				viability of identifying revenue sources for repayment for projects;
									(ii)technical
				assistance;
									(iii)promotion to
				potential borrowers; and
									(iv)other activities
				that would enhance the project pipeline.
									(C)Nonparticipating
				States
									(i)In
				generalThe Secretary shall allocate to each State that elects
				not to establish, or is prohibited by State law from establishing, an
				infrastructure bank under this section an amount equal to, at the election of
				the State—
										(I)20 percent of the
				amount that would otherwise be allocated to the State under subparagraph (A)
				for—
											(aa)investigating
				the viability of establishing such an infrastructure bank in the State;
											(bb)identifying
				revenue sources for repayment for projects;
											(cc)technical
				assistance;
											(dd)promotion to
				potential borrowers; and
											(ee)other activities
				that would enhance the project pipeline; or
											(II)10 percent of
				the amount that would otherwise be allocated to the State under subparagraph
				(A) for use for other surface transportation projects authorized under this
				title or title 49.
										(ii)Use of
				remaining fundsThe amounts remaining after making an allocation
				to a State under clause (i) shall be redistributed by the Secretary to States
				with infrastructure banks under this section in accordance with subparagraph
				(A).
									(D)Funding
									(i)In
				generalOn October 1, 2012, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $10,000,000,000, to remain available
				until expended.
									(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				clause (i), without further appropriation.
									(E)Non-Federal
				shareThe non-Federal share of the cost of a project carried out
				using an allocation under this paragraph shall be 10
				percent.
								;
				and
					(2)by adding at the
			 end the following:
					
						(l)Studies and
				reports
							(1)Annual
				financial audit
								(A)In
				generalThe special single allocation described in subsection
				(d)(5)(A) shall be subject to an annual financial audit by an independent
				public accounting firm selected by the Inspector General to ensure that the
				State infrastructure bank meets generally accepted accounting
				principles.
								(B)AvailabilityThe
				Inspector General shall—
									(i)submit to the
				appropriate committees of Congress the results of each audit carried out under
				subparagraph (A); and
									(ii)publish the
				results of each audit carried out under subparagraph (A) on a publicly
				accessible Internet site of the Department.
									(2)Annual
				performance evaluation
								(A)In
				generalThe Inspector General shall carry out an annual
				assessment—
									(i)to evaluate the
				overall performance of the State infrastructure bank program; and
									(ii)to determine the
				effectiveness of the program at meeting the objectives and strategy goals of
				the program.
									(B)Initial
				reviewIn the first annual assessment carried out under this
				paragraph, the Inspector General shall include a report that describes—
									(i)each State that
				has established a State infrastructure bank under this section; and
									(ii)(I)each State that elected
				not to establish, or is prohibited by State law from establishing, such an
				infrastructure bank; and
										(II)each State described in subclause (I)
				that is investigating the viability of establishing an infrastructure bank in
				the State under this section.
										(C)DisseminationThe
				Inspector General shall submit to the appropriate committees of Congress a
				report that contains the results of each annual assessment carried out under
				this
				paragraph.
								.
				202.Highway
			 infrastructure investment
				(a)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, there is appropriated to the Secretary of Transportation
			 (referred to in this section as the Secretary) $25,000,000,000
			 for—
					(1)construction,
			 reconstruction, rehabilitation, resurfacing, restoration, and operational
			 improvements for highways (including Interstate highways) and bridges
			 (including bridges on public roads of all functional classifications);
					(2)the seismic
			 retrofit and painting of bridges and approaches to bridges and other elevated
			 structures; and
					(3)the cost of
			 mitigation eligible under title 23, United States Code, necessary to address
			 adverse impacts of projects funded under this Act.
					(b)Federal share;
			 limitation on obligations
					(1)Federal
			 shareThe Federal share payable on account of any project or
			 activity carried out using funds made available under this section shall be, at
			 the option of the recipient, up to 100 percent of the total cost of the project
			 or activity.
					(2)Limitation on
			 obligationsThe funds made available under this section shall not
			 be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs established under title 23, United States
			 Code, or any other provision of law.
					(c)AvailabilityThe
			 funds made available under this section shall be available for obligation until
			 the date that is 2 years after the date of enactment of this Act.
				(d)Distribution of
			 fundsAfter making the set-aside under subsection (h), the
			 Secretary shall apportion the funds made available under this section among
			 States in the same ratio as amounts apportioned among States for fiscal year
			 2011 under the Surface Transportation Extension Act of 2010 (Public Law
			 111–147; 124 Stat. 78).
				(e)ApportionmentThe
			 apportionments under subsection (d) shall be made not later than 30 days after
			 the date of enactment of this Act.
				(f)Redistribution
					(1)Unobligated
			 fundsSubject to paragraph (2), not later than 1 year after the
			 date on which the apportionments are made under subsection (e), the Secretary
			 shall—
						(A)withdraw from
			 each recipient of funds apportioned under subsection (e) any unobligated funds;
			 and
						(B)redistribute
			 those amounts in the manner described in the Surface Transportation Extension
			 Act of 2010 (Public Law 111–147; 124 Stat. 78) to States that have had no funds
			 withdrawn under this paragraph (excluding States that have opted not to
			 obligate funds under this section).
						(2)Extensions
						(A)In
			 generalSubject to subparagraph (B), at the request of a State,
			 the Secretary may provide an extension of the 1-year period described in
			 paragraph (1) only to the extent that the Secretary determines that the State
			 has encountered—
							(i)extreme
			 conditions that create an unworkable bidding environment; or
							(ii)other
			 extenuating circumstances.
							(B)NoticeBefore
			 granting an extension under subparagraph (A), the Secretary shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a written
			 notice providing a thorough justification for the extension.
						(g)Conditions
					(1)In
			 generalFunds made available under this section shall be
			 administered as if apportioned under chapter 1 of title 23, United States
			 Code.
					(2)Advance
			 constructionFunds made available under this section shall not be
			 obligated for the purposes authorized under section 115(b) of title 23, United
			 States Code.
					(3)Funds under
			 other ActsFunds made available under this section—
						(A)shall be in
			 addition to all funds provided for fiscal year 2012 for Federal-aid
			 Highways in any other Act; and
						(B)shall not affect
			 the distribution of any such funds.
						(4)Disadvantaged
			 business enterprisesSection 1101(b) of Public Law 109–59 (23
			 U.S.C. 101 note; 119 Stat. 1156) shall apply to the funds apportioned under
			 this section.
					(h)OversightThe
			 Secretary may set aside not more than 0.15 percent of the funds made available
			 under this section to fund oversight by the Administrator of the Federal
			 Highway Administration of projects and activities carried out using funds made
			 available to the Federal Highway Administration by this Act, to remain
			 available through September 30, 2015.
				203.State
			 revolving loan funds
				(a)In
			 generalIn addition to any
			 other amounts made available under Federal law, on October 1, 2012, out of any
			 funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
			 shall transfer to the Administrator of the Environmental Protection Agency
			 $800,000,000, to remain available until expended—
					(1)for State water
			 pollution control revolving funds under title VI of the Federal Water Pollution
			 Control Act (33 U.S.C. 1381 et seq.); and
					(2)for State
			 drinking water treatment revolving loan funds under section 1452 of the Safe
			 Drinking Water Act (42 U.S.C. 300j–12).
					(b)Receipt and
			 acceptanceThe Administrator of the Environmental Protection
			 Agency shall be entitled to receive, shall accept, and shall use in accordance
			 with paragraphs (1) and (2) of subsection (a) the funds transferred under that
			 subsection, without further appropriation.
				IIIRegulatory
			 Reform
			AClearing
			 unnecessary regulatory burdens
				301.Short
			 titleThis subtitle may be
			 cited as the Clearing Unnecessary
			 Regulatory Burdens Act or the CURB
			 Act.
				302.Regulatory
			 reform
					(a)DefinitionsIn this section—
						(1)the term
			 Administrator means the Administrator of the Office of Information
			 and Regulatory Affairs in the Office of Management and Budget;
						(2)the term
			 agency has the same meaning as in section 3502(1) of title 44,
			 United States Code;
						(3)the term
			 economically significant guidance document means a significant
			 guidance document that may reasonably be anticipated to lead to an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy or a sector of the economy, except that economically
			 significant guidance documents do not include guidance documents on Federal
			 expenditures and receipts;
						(4)the term
			 disseminated—
							(A)means prepared by
			 an agency and distributed to the public or regulated entities; and
							(B)does not
			 include—
								(i)distribution
			 limited to Federal Government employees;
								(ii)intra- or
			 interagency use or sharing of Federal Government information; and
								(iii)responses to
			 requests for agency records under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act),
			 section 552a of title 5, United States Code, (commonly referred to as the
			 Privacy Act), the Federal Advisory Committee Act (5 U.S.C.
			 App.), or other similar laws;
								(5)the term
			 guidance document means an agency statement of general
			 applicability and future effect, other than a regulatory action, that sets
			 forth a policy on a statutory, regulatory or technical issue or an
			 interpretation of a statutory or regulatory issue;
						(6)the term
			 regulation means an agency statement of general applicability and
			 future effect, which the agency intends to have the force and effect of law,
			 that is designed to implement, interpret, or prescribe law or policy or to
			 describe the procedure or practice requirements of an agency;
						(7)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed
			 rulemaking;
						(8)the term
			 significant guidance document—
							(A)means a guidance
			 document disseminated to regulated entities or the general public that may
			 reasonably be anticipated to—
								(i)lead to an annual
			 effect on the economy of $100,000,000 or more or affect in a material way the
			 economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
								(ii)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
								(iii)materially
			 alter the budgetary impact of entitlements, grants, user fees, or loan programs
			 or the rights and obligations of recipients thereof; or
								(iv)raise novel
			 legal or policy issues arising out of legal mandates and the priorities,
			 principles, and provisions of this section; and
								(B)does not
			 include—
								(i)legal advisory
			 opinions for internal Executive Branch use and not for release (such as
			 Department of Justice Office of Legal Counsel opinions);
								(ii)briefs and other
			 positions taken by agencies in investigations, pre-litigation, litigation, or
			 other enforcement proceedings;
								(iii)speeches;
								(iv)editorials;
								(v)media
			 interviews;
								(vi)press
			 materials;
								(vii)congressional
			 correspondence;
								(viii)guidance
			 documents that pertain to a military or foreign affairs function of the United
			 States (other than guidance on procurement or the import or export of
			 non-defense articles and services);
								(ix)grant
			 solicitations;
								(x)warning
			 letters;
								(xi)case or
			 investigatory letters responding to complaints involving fact-specific
			 determinations;
								(xii)purely internal
			 agency policies;
								(xiii)guidance
			 documents that pertain to the use, operation or control of a government
			 facility;
								(xiv)internal
			 guidance documents directed solely to other agencies; and
								(xv)any other
			 category of significant guidance documents exempted by an agency head in
			 consultation with the Administrator; and
								(9)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
							(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
							(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
							(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
							(D)raise novel legal
			 or policy issues arising out of legal mandates and the priorities, principles,
			 and provisions of this section.
							(b)Agency
			 assessment of significant regulatory actionsFor each significant regulatory action,
			 each agency shall submit, at such times specified by the Administrator, a
			 report to the Office of Information and Regulatory Affairs that
			 includes—
						(1)an assessment,
			 including the underlying analysis, of benefits anticipated from the significant
			 regulatory action, such as—
							(A)the promotion of
			 the efficient functioning of the economy and private markets;
							(B)the enhancement
			 of health and safety;
							(C)the protection of
			 the natural environment; and
							(D)the elimination
			 or reduction of discrimination or bias;
							(2)to the extent
			 feasible, a quantification of the benefits assessed under paragraph (1);
						(3)an assessment,
			 including the underlying analysis, of costs anticipated from the regulatory
			 action, such as—
							(A)the direct cost
			 both to the Federal Government in administering the significant regulatory
			 action and to businesses, consumers, and others (including State, local, and
			 tribal officials) in complying with the regulation; and
							(B)any adverse
			 effects on the efficient functioning of the economy, private markets (including
			 productivity, employment, and competitiveness), health, safety, the natural
			 environment, job creation, the prices of consumer goods, and energy
			 costs;
							(4)to the extent
			 feasible, a quantification of the costs assessed under paragraph (3);
			 and
						(5)an assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the planned significant
			 regulatory action, identified by the agency or the public (including improving
			 the current regulation and reasonably viable nonregulatory actions), and an
			 explanation why the planned regulatory action is preferable to the identified
			 potential alternatives.
						(c)Agency good
			 guidance practices
						(1)Agency
			 standards for significant guidance documents
							(A)Approval
			 procedures
								(i)In
			 generalEach agency shall develop or have written procedures for
			 the approval of significant guidance documents, which shall ensure that the
			 issuance of significant guidance documents is approved by appropriate senior
			 agency officials.
								(ii)RequirementEmployees
			 of an agency may not depart from significant guidance documents without
			 appropriate justification and supervisory concurrence.
								(B)Standard
			 elementsEach significant guidance document—
								(i)shall—
									(I)include the term
			 guidance or its functional equivalent;
									(II)identify the
			 agency or office issuing the document;
									(III)identify the
			 activity to which and the persons to whom the significant guidance document
			 applies;
									(IV)include the date
			 of issuance;
									(V)note if the
			 significant guidance document is a revision to a previously issued guidance
			 document and, if so, identify the document that the significant guidance
			 document replaces;
									(VI)provide the
			 title of the document and a document identification number; and
									(VII)include the
			 citation to the statutory provision or regulation (in Code of Federal
			 Regulations format) which the significant guidance document applies to or
			 interprets; and
									(ii)shall not
			 include mandatory terms such as shall, must,
			 required, or requirement unless—
									(I)the agency is
			 using those terms to describe a statutory or regulatory requirement; or
									(II)the terminology
			 is addressed to agency staff and will not foreclose agency consideration of
			 positions advanced by affected private parties.
									(2)Public access
			 and feedback for significant guidance documents
							(A)Internet
			 access
								(i)In
			 generalEach agency shall—
									(I)maintain on the
			 Web site for the agency, or as a link on the Web site of the agency to the
			 electronic list posted on a Web site of a component of the agency a list of the
			 significant guidance documents in effect of the agency, including a link to the
			 text of each significant guidance document that is in effect; and
									(II)not later than
			 30 days after the date on which a significant guidance document is issued,
			 update the list described in clause (i).
									(ii)List
			 requirementsThe list described in subparagraph (A)(i)
			 shall—
									(I)include the name
			 of each—
										(aa)significant
			 guidance document;
										(bb)document
			 identification number; and
										(cc)issuance and
			 revision dates; and
										(II)identify
			 significant guidance documents that have been added, revised, or withdrawn in
			 the preceding year.
									(B)Public
			 feedback
								(i)In
			 generalEach agency shall establish and clearly advertise on the
			 Web site for the agency a means for the public to electronically submit—
									(I)comments on
			 significant guidance documents; and
									(II)a request for
			 issuance, reconsideration, modification, or rescission of significant guidance
			 documents.
									(ii)Agency
			 responseAny comments or requests submitted under subparagraph
			 (A)—
									(I)are for the
			 benefit of the agency; and
									(II)shall not
			 require a formal response from the agency.
									(iii)Office for
			 public comments
									(I)In
			 generalEach agency shall designate an office to receive and
			 address complaints from the public relating to—
										(aa)the
			 failure of the agency to follow the procedures described in this section;
			 or
										(bb)the
			 failure to treat a significant guidance document as a binding
			 requirement.
										(II)Web
			 siteThe agency shall provide, on the Web site of the agency, the
			 name and contact information for the office designated under clause (i).
									(3)Notice and
			 public comment for economically significant guidance documents
							(A)In
			 generalExcept as provided in paragraph (2), in preparing a draft
			 of an economically significant guidance document, and before issuance of the
			 final significant guidance document, each agency shall—
								(i)publish a notice
			 in the Federal Register announcing that the draft document is available;
								(ii)post the draft
			 document on the Internet and make a tangible copy of that document publicly
			 available (or notify the public how the public can review the guidance document
			 if the document is not in a format that permits such electronic posting with
			 reasonable efforts);
								(iii)invite public
			 comment on the draft document; and
								(iv)prepare and post
			 on the Web site of the agency a document with responses of the agency to public
			 comments.
								(B)ExceptionsIn
			 consultation with the Administrator, an agency head may identify a particular
			 economically significant guidance document or category of such documents for
			 which the procedures of this subsection are not feasible or appropriate.
							(4)Emergencies
							(A)In
			 generalIn emergency situations or when an agency is obligated by
			 law to act more quickly than normal review procedures allow, the agency shall
			 notify the Administrator as soon as possible and, to the extent practicable,
			 comply with this subsection.
							(B)Significant
			 guidance documents subject to statutory or court-imposed
			 deadlineFor a significant guidance document that is governed by
			 a statutory or court-imposed deadline, the agency shall, to the extent
			 practicable, schedule the proceedings of the agency to permit sufficient time
			 to comply with this subsection.
							(5)Effective
			 dateThis section shall take effect 60 days after the date of
			 enactment of this subtitle.
						303.Reduction or
			 waiver of civil penalties imposed on small entities
					(a)In
			 generalChapter 6 of title 5,
			 United States Code, is amended by adding at the end the following:
						
							613.Reduction or
				waiver of civil penalties imposed on small entities
								(a)Upon notifying a
				small entity of a violation by the small entity of a collection of information
				or recordkeeping requirement, the agency shall provide the small entity with an
				opportunity to request that the agency reduce or waive any civil penalty
				imposed on the small entity as a result of the violation.
								(b)If a small entity
				requests a reduction or waiver under subsection (a), the agency that receives
				the request shall—
									(1)review the
				records of the agency; and
									(2)reduce or waive
				the civil penalty imposed on the small entity if the agency determines
				that—
										(A)the civil penalty
				was the result of a first-time violation by the small entity of a collection of
				information or recordkeeping requirement; and
										(B)the reduction or
				waiver is consistent with the conditions and exclusions described in paragraphs
				(1), (3), (4), (5), and (6) of section 223(b) of the Small Business Regulatory
				Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
										(c)Not later than 60
				days after the receipt of a request from a small entity under subsection (a),
				an agency shall send the small entity written notice of the determination of
				the agency with respect to the request and the reasons for the
				determination.
								(d)The Chief Counsel
				for Advocacy shall submit to Congress an annual report summarizing—
									(1)all requests
				received by the agencies under subsection (a) during the previous year;
				and
									(2)the results of
				the requests described in paragraph
				(1).
									.
					(b)Technical and
			 conforming amendmentThe table of sections for chapter 6 of title
			 5, United States Code, is amended by adding at the end the following:
						
							
								613. Reduction or waiver of civil
				penalties imposed on small
				entities.
							
							.
					BEPA regulatory
			 relief
				311.Short
			 titleThis subtitle may be
			 cited as the EPA Regulatory Relief Act
			 of 2011.
				312.Legislative
			 stay
					(a)Establishment of
			 standardsIn place of the
			 rules specified in subsection (b), and notwithstanding the date by which such
			 rules would otherwise be required to be promulgated, the Administrator of the
			 Environmental Protection Agency (in this subtitle referred to as the
			 Administrator) shall—
						(1)propose regulations for industrial,
			 commercial, and institutional boilers and process heaters, and commercial and
			 industrial solid waste incinerator units, subject to any of the rules specified
			 in subsection (b)—
							(A)establishing
			 maximum achievable control technology standards, performance standards, and
			 other requirements under sections 112 and 129, as applicable, of the
			 Clean Air Act (42 U.S.C. 7412, 7429); and
							(B)identifying
			 non-hazardous secondary materials that, when used as fuels or ingredients in
			 combustion units of such boilers, process heaters, or incinerator units are
			 solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.;
			 commonly referred to as the Resource Conservation and Recovery
			 Act) for purposes of determining the extent to which such
			 combustion units are required to meet the emissions standards under section 112
			 of the Clean Air Act (42 U.S.C. 7412) or the emission
			 standards under section 129 of such Act (42 U.S.C. 7429); and
							(2)finalize the regulations on the date that
			 is 15 months after the date of the enactment of this subtitle, or on such later
			 date as may be determined by the Administrator.
						(b)Stay of earlier
			 rulesThe following rules are of no force or effect, shall be
			 treated as though such rules had never taken effect, and shall be replaced as
			 described in subsection (a):
						(1)National
			 Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial,
			 Commercial, and Institutional Boilers and Process Heaters, published at
			 76 Fed. Reg. 15608 (March 21, 2011).
						(2)National
			 Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial,
			 Commercial, and Institutional Boilers, published at 76 Fed. Reg. 15554
			 (March 21, 2011).
						(3)Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 76 Fed. Reg. 15704 (March 21, 2011).
						(4)Identification of Non-Hazardous
			 Secondary Materials That are Solid Waste, published at 76 Fed. Reg.
			 15456 (March 21, 2011).
						(c)Inapplicability
			 of certain provisionsWith respect to any standard required by
			 subsection (a) to be promulgated in regulations under section 112 of the
			 Clean Air Act (42 U.S.C. 7412), the provisions of
			 subsections (g)(2) and (j) of such section 112 shall not apply prior to the
			 effective date of the standard specified in such regulations.
					313.Compliance
			 dates
					(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 312, the Administrator—
						(1)shall establish a
			 date for compliance with standards and requirements under such regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
						(2)in proposing a
			 date for such compliance, shall take into consideration—
							(A)the costs of
			 achieving emissions reductions;
							(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
							(C)the feasibility of
			 implementing the standards and requirements, including the time needed
			 to—
								(i)obtain necessary
			 permit approvals; and
								(ii)procure, install,
			 and test control equipment;
								(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Environmental Protection
			 Agency; and
							(E)potential net
			 employment impacts.
							(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 312(a)(1) establishing
			 an emission standard under section 112 or 129 of the Clean Air
			 Act (42 U.S.C. 7412, 7429) shall be treated as the date on which the
			 Administrator first proposes such a regulation for purposes of applying the
			 definition of a new source under section 112(a)(4) of such Act (42 U.S.C.
			 7412(a)(4)) or the definition of a new solid waste incineration unit under
			 section 129(g)(2) of such Act (42 U.S.C. 7429(g)(2)).
					(c)Rule of
			 constructionNothing in this
			 subtitle shall be construed to restrict or otherwise affect the provisions of
			 paragraphs (3)(B) and (4) of section 112(i) of the Clean Air
			 Act (42 U.S.C. 7412(i)).
					314.Energy recovery
			 and conservation
					(a)In
			 generalNotwithstanding any other provision of law, to ensure the
			 recovery and conservation of energy consistent with the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the
			 Resource Conservation and Recovery Act of
			 1976), in promulgating regulations under section 312(a) that
			 address the subject matter of the regulations described in paragraphs (3) and
			 (4) of section 312(b), the Administrator shall—
						(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material contained in the regulation entitled
			 Standards of Performance for New Stationary Sources and Emission
			 Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (65 Fed. Reg. 75338 (December 1, 2000)); and
						(2)identify
			 nonhazardous secondary material as not to be solid waste for purposes of the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)
			 if—
							(A)the
			 material—
								(i)does not meet the
			 definition of commercial and industrial waste; and
								(ii)is on the list
			 published by the Administrator under subsection (b); or
								(B)in the case of
			 the material that is a gas, the material does not meet the definition of
			 contained gaseous material.
							(b)List of
			 nonhazardous secondary materials
						(1)In
			 generalNot later than 120 days after the date of enactment of
			 this subtitle, the Administrator shall publish a list of nonhazardous secondary
			 materials that are not solid waste when combusted in units designed for energy
			 recovery, including—
							(A)without
			 limitation, all forms of biomass, including—
								(i)agricultural and
			 forest-derived biomass;
								(ii)biomass crops,
			 vines, and orchard trees;
								(iii)bagasse and
			 other crop and tree residues, including—
									(I)hulls and
			 seeds;
									(II)spent
			 grains;
									(III)byproducts of
			 cotton;
									(IV)corn and peanut
			 production;
									(V)rice milling and
			 grain elevator operations;
									(VI)cellulosic
			 biofuels; and
									(VII)byproducts of
			 ethanol natural fermentation processes;
									(iv)hogged fuel,
			 including wood pallets, sawdust, and wood pellets;
								(v)wood debris from
			 forests and urban areas;
								(vi)resinated wood
			 and other resinated biomass-derived residuals, including trim, sanderdust,
			 offcuts, and woodworking residuals;
								(vii)creosote-treated,
			 borate-treated, sap-stained, and other treated wood;
								(viii)residuals from
			 wastewater treatment by the manufacturing industry, including process
			 wastewater with significant British thermal unit (Btu)
			 value;
								(ix)paper and paper
			 or cardboard recycling residuals, including paper-derived fuel cubes, paper
			 fines, and paper and cardboard rejects;
								(x)turpentine,
			 turpentine derivatives, pine tar, rectified methanol, glycerine, lumber kiln
			 condensates, and wood char;
								(xi)tall oil and
			 related soaps;
								(xii)biogases or
			 bioliquids generated from biomass materials, wastewater operations, or landfill
			 operations;
								(xiii)processed
			 biomass derived from construction and demolition debris for the purpose of fuel
			 production; and
								(xiv)animal manure
			 and bedding material;
								(B)solid and
			 emulsified paraffin;
							(C)petroleum and
			 chemical reaction and distillation byproducts and residues, alcohol, ink, and
			 nonhalogenated solvents;
							(D)tire-derived
			 fuel, including factory scrap tire and related material;
							(E)foundry sand
			 processed in thermal reclamation units;
							(F)coal refuse and
			 coal combustion residuals;
							(G)shredded cloth
			 and carpet scrap;
							(H)latex paint
			 water, organic printing dyes and inks, recovered paint solids, and nonmetallic
			 paint sludges;
							(I)nonchlorinated
			 plastics;
							(J)all used oil that
			 qualifies as recycled oil under section 1004 of the Solid Waste
			 Disposal Act (42 U.S.C. 6903);
							(K)process densified
			 fuels that contain any of the materials described in this paragraph; and
							(L)any other
			 specific or general categories of material that the Administrator determines
			 the combustion of which is for use as a fuel pursuant to paragraph (2).
							(2)Additions to
			 the list
							(A)In
			 generalTo provide greater regulatory certainty, the
			 Administrator may, after public notice and opportunity to comment, add
			 nonhazardous secondary materials to the list published under paragraph
			 (1)—
								(i)as the
			 Administrator determines necessary; or
								(ii)based on a
			 petition submitted by any person.
								(B)ResponseNot
			 later than 120 days after receiving any petition under subparagraph (A)(ii),
			 the Administrator shall respond to the petition.
							(C)RequirementsIn
			 making a determination under this paragraph, the Administrator may decline to
			 add a material to the list under paragraph (1) if the Administrator determines
			 that regulation under section 112 of the Clean Air Act (42
			 U.S.C. 7412) would not reasonably protect public health with an ample margin of
			 safety.
							315.Other
			 provisions
					(a)Establishment of
			 standards achievable in practiceIn promulgating rules under
			 section 312(a), the Administrator shall ensure that emissions standards for
			 existing and new sources established under section 112 or 129 of the
			 Clean Air Act (42 U.S.C. 7412, 7429), as applicable, can
			 be met under actual operating conditions consistently and concurrently with
			 emission standards for all other air pollutants regulated by the rule for the
			 source category, taking into account variability in actual source performance,
			 source design, fuels, inputs, controls, ability to measure the pollutant
			 emissions, and operating conditions.
					(b)Regulatory
			 alternativesFor each
			 regulation promulgated pursuant to section 312(a), from among the range of
			 regulatory alternatives authorized under the Clean Air Act
			 (42 U.S.C. 7401 et seq.) including work practice standards under section 112(h)
			 of such Act (42 U.S.C. 7412(h)), the Administrator shall impose the least
			 burdensome, consistent with the purposes of such Act and Executive Order 13563
			 published at 76 Fed. Reg. 3821 (January 21, 2011).
					IVWorkforce
			 development
			AJob training
			 program consolidation
				401.Short
			 titleThis subtitle may be
			 cited as the Job Training Program Consolidation Act of
			 2011.
				402.DefinitionsIn this subtitle:
					(1)Job training
			 programThe term job training program means any
			 federally funded employment and training program, including the programs
			 identified in the January 2011 report of the Government Accountability Office
			 entitled Multiple Employee and Training Programs: Providing Information
			 on Colocating Services and Consolidating Administrative Structures Could
			 Promote Efficiencies (GAO–11–92) or the March 2011 report of such
			 Office entitled Opportunities to Reduce Potential Duplication in
			 Government Programs, Save Tax Dollars, and Enhance Revenue
			 (GAO–11–318SP).
					(2)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
					403.Study and
			 proposal on duplicative job training programs
					(a)Study
			 requiredThe Director shall conduct a study on the effectiveness
			 of current job training programs and on the consolidation of duplicative job
			 training programs, using funds that are authorized under Federal law other than
			 this subtitle and available for activities described in this section.
					(b)Recommendations
						(1)In
			 generalIn conducting the study required by subsection (a), the
			 Director shall prepare recommendations for legislation.
						(2)Reduction of
			 programs and costsThe
			 recommended legislation shall—
							(A)reduce the
			 overall number of job training programs;
							(B)reduce Federal
			 administrative costs of job training programs;
							(C)reduce State and
			 local administrative costs of job training programs; and
							(D)ensure that job
			 training programs for veterans are visible and accessible to veterans seeking
			 employment.
							(3)Consolidation
			 under single agencyThe recommended legislation shall consolidate
			 all job training programs into a reduced number of programs that—
							(A)are carried out
			 by a single agency; and
							(B)emphasize the
			 provision of job training that develops skills needed by employers in the State
			 or local area involved.
							(4)Use of
			 savingsUnder the recommended legislation—
							(A)half of all funds
			 saved shall be used to increase funds for individual training accounts under
			 section 134(d)(4)(F) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(d)(4)(F)); and
							(B)half of all funds
			 saved shall be deposited in the General Fund of the Treasury for debt reduction
			 purposes.
							(c)ReportUsing
			 funds described in subsection (a), not later than 180 days after the date of
			 enactment of this Act, the Director shall prepare and submit to Congress a
			 report on the results of the study required by subsection (a), including the
			 recommendations described in subsection (b).
					BInnovation and
			 Job Creation
				411.Short
			 titleThis subtitle may be
			 cited as the National Innovation and
			 Job Creation Act of 2011.
				412.DefinitionsIn this subtitle:
					(1)BoardThe
			 term Board means the National Innovation Council Board appointed
			 under section 414.
					(2)CLICThe
			 term CLIC means the CLUSTER Information Center established under
			 section 416.
					(3)CLUSTER
			 initiativeThe term CLUSTER Initiative means a
			 formally organized effort to promote cluster growth and competitiveness through
			 collaborative activities among cluster participants.
					(4)CLUSTER
			 programThe term CLUSTER Program means the
			 Competitive Leadership for the United States Through its Economic Regions
			 Program established under this subtitle to create and sustain a series of
			 initiatives to promote economic growth in industry groups.
					(5)CouncilThe
			 term Council means the National Innovation Council established
			 under section 413.
					(6)Industry
			 clusterThe term industry cluster means a geographic
			 concentration of interconnected businesses, suppliers, service providers, and
			 associated institutions in a particular field.
					(7)Industry
			 research councilThe term Industry Research Council
			 means an entity that—
						(A)is organized for
			 the purpose of advancing innovation;
						(B)is comprised of
			 at least 5 for profit entities; and
						(C)contributes not
			 less than the minimum amount established by the Council toward any grant
			 awarded by the Council.
						(8)InnovationThe
			 term innovation means the achievement of meaningful increases in
			 productivity through the introduction or diffusion of a new or improved
			 product, service, process, source of supply of materials, business structure,
			 business practice, business model, or methods of production, delivery,
			 distribution, financing, marketing, packaging, promoting, or pricing.
					(9)ProductivityThe
			 term productivity means the measure of the quality or quantity of
			 economic output relative to the input required to produce that output.
					413.National
			 Innovation Council
					(a)Establishment
						(1)In
			 generalThere is established,
			 in the Executive Office of the President, the National Innovation
			 Council, which shall—
							(A)coordinate Federal innovation policy;
			 and
							(B)provide financial assistance for State and
			 local innovation initiatives.
							(2)DirectorThe
			 Council shall be under the direction of a Director, who shall be appointed by
			 the President, with the advice and consent of the Senate.
						(3)Staff
							(A)In
			 generalIn accordance with such policies as the Council shall
			 from time to time prescribe, the Director shall appoint and fix the
			 compensation of such personnel as may be necessary to enable the Council to
			 perform its duties under this subtitle.
							(B)Temporary
			 staffThe Director may appoint, for a limited term or on a
			 temporary basis, such professional or technical staff as the Director
			 determines to be necessary to carry out specific functions under this subtitle
			 for which their expertise is required.
							(b)Powers and
			 responsibilities
						(1)Policy
			 formulation and advocacyThe Council shall be responsible for
			 formulating and advocating for the innovation policy of the Federal
			 Government.
						(2)AssistanceThe
			 Council shall achieve the goal described in paragraph (1) by—
							(A)providing
			 assistance to other Federal agencies with respect to innovation, upon
			 request;
							(B)assisting the
			 Census Bureau, the Bureau of Economic Analysis, the Bureau of Labor Statistics,
			 other major Federal statistical agencies, and the National Science Foundation
			 in developing operational measures of innovation that can be included in new or
			 existing economic data sources, and providing funding to such agencies for such
			 purpose;
							(C)providing Federal
			 agencies and companies with the information they need to promote innovation and
			 productivity; and
							(D)assisting
			 companies with activities such as—
								(i)joint
			 industry-university research partnerships;
								(ii)technology
			 transfer from laboratories to businesses;
								(iii)technology-based
			 entrepreneurship;
								(iv)industrial
			 modernization through adoption of best practice technologies and business
			 practices; and
								(v)incumbent worker
			 training.
								(3)Innovation
			 measurementThe Council shall create methods of measuring
			 innovation and productivity.
						(4)Research
			 programThe Council shall carry out a program of research on
			 innovation and productivity.
						(5)AdvocacyThe
			 Council shall recommend specific measures to improve innovation and
			 productivity in the United States.
						(c)CollaborationThe Council shall collaborate with, and
			 provide funding to, the Census Bureau, the Bureau of Economic Analysis, the
			 Bureau of Labor Statistics, other major Federal statistical agencies, and the
			 National Science Foundation to develop—
						(1)measures of productivity in the service
			 sector;
						(2)measures of total factor productivity,
			 reflecting capital, materials, energy, and purchased services, labor, and other
			 relevant factors as productive inputs for all industries;
						(3)measures of gross product and productivity
			 for counties and metropolitan areas; and
						(4)measures of
			 private rates of return from research and development.
						(d)Data collection
			 and analysisThe Council shall—
						(1)collect and
			 analyze data necessary to evaluate the impact on productivity resulting from
			 the Council’s programs; and
						(2)require
			 recipients of funding or other assistance from the Council to provide
			 information necessary to measure improvements in productivity resulting from
			 such funding or assistance.
						(e)Annual
			 reportThe Council shall annually submit a report (to be known as
			 the National Innovation Report) to Congress, which shall set
			 forth—
						(1)the current and
			 foreseeable trends in innovation and productivity in the Nation;
						(2)a review and
			 analysis of recent domestic and international developments affecting innovation
			 and productivity in the Nation;
						(3)goals for
			 improved innovation and productivity in the Nation;
						(4)a program
			 designed to improve innovation and productivity in the Nation; and
						(5)such
			 recommendations for legislation as the President considers desirable.
						414.National
			 Innovation Council Board
					(a)EstablishmentThe
			 Council shall be under the direction of the National Innovation Council Board,
			 which shall be comprised of 11 voting members, who shall be appointed by the
			 President, with the advice and consent of the Senate.
					(b)Appointment
			 criteria
						(1)QualificationsEach
			 voting member of the Board—
							(A)shall be eminent
			 in the field of business, economic development, health care, applied sciences,
			 engineering, education, or public affairs;
							(B)shall have a
			 record of distinguished service in his or her field; and
							(C)shall have
			 demonstrated knowledge and appreciation of the value of innovation.
							(2)RepresentationIn
			 making appointments under this section, the President shall—
							(A)give due regard
			 to equitable representation of members who are women or who represent minority
			 groups;
							(B)provide
			 representation of the views of leaders in economic development and innovation
			 in all areas of the Nation; and
							(C)appoint not fewer
			 than—
								(i)1
			 representative with a background in manufacturing;
								(ii)1
			 representative with a background in the service industry;
								(iii)1
			 representative of higher education;
								(iv)1
			 representative of State and local government;
								(v)1
			 representative of organized labor;
								(vi)1
			 representative of the nonprofit sector;
								(vii)1
			 representative of economic development organizations;
								(viii)1
			 representative of professional associations; and
								(ix)1 recognized
			 expert in innovation.
								(3)TermsVoting
			 members of the Board shall be appointed to 4-year terms.
						(4)Ex officio
			 membersThe Secretary of Commerce and the Secretary of Labor
			 shall serve as ex officio members of the Board.
						415.Transfer of
			 programs and functionsThere
			 shall be transferred to the Council the functions, personnel, assets, and
			 liabilities of—
					(1)the Manufacturing
			 Extension Partnership Program of the National Institute of Standards and
			 Technology;
					(2)the Technology
			 Innovation Program of the National Institute of Standards and
			 Technology;
					(3)the Office of
			 Technology Partnerships of the National Institute of Standards and
			 Technology;
					(4)the Partnerships
			 for Innovation of the National Science Foundation;
					(5)the
			 Industry-University Cooperative Research Center Program of the National Science
			 Foundation;
					(6)the Engineering
			 Research Center Program of the National Science Foundation; and
					(7)the Workforce
			 Innovation in Regional Economic Development of the Department of Labor.
					416.Cluster
			 Information Center
					(a)EstablishmentThere is established within the Council the
			 CLUSTER Information Center.
					(b)PurposesThe
			 purpose of the CLIC is to promote the collection, development, and
			 dissemination of data and analysis on industry clusters throughout the United
			 States.
					(c)DatabasesThe
			 Director of the Council shall compile databases for the CLIC from existing
			 Federal data sets available from—
						(1)the Census
			 Bureau;
						(2)the Bureau of
			 Economic Analysis;
						(3)the Bureau of
			 Labor Statistics;
						(4)the International
			 Trade Administration;
						(5)the Statistics of
			 Income Program of the Internal Revenue Service;
						(6)the Office of
			 Patent Resource Administration in the United States Patent and Trademark
			 Office;
						(7)the National
			 Science Foundation;
						(8)the National
			 Innovation Council;
						(9)other Federal
			 agencies; and
						(10)non-Federal
			 sources, including private databases, as appropriate.
						(d)Functions
						(1)In
			 generalThe CLIC shall—
							(A)support and
			 disseminate research on the formation and evolution of industry clusters,
			 CLUSTER Initiatives, and CLUSTER Programs;
							(B)gather, analyze,
			 and disseminate information on the best practices for the development of
			 industry clusters, CLUSTER Initiatives, and CLUSTER Programs in the United
			 States and in other countries, specifically determining how productivity,
			 innovation, and competitive advantage can be maximized through industry
			 clusters, CLUSTER Initiatives, and CLUSTER Programs;
							(C)develop technical
			 assistance guides for regional cluster analysis and CLUSTER Initiative and
			 initiative program development and operations; and
							(D)bring together
			 representatives of industry clusters, CLUSTER Initiatives, and CLUSTER
			 Programs, experts, and scholars to disseminate developments in cluster
			 analysis, initiatives, and programs.
							(2)Data
			 collectionThe CLIC shall collect and make available data on
			 cluster activity showing—
							(A)breadth, a
			 geographically-specific picture of the array of clusters in each key industry
			 throughout the United States, with data on size, specialization, and
			 competitiveness of the industry clusters in each State, region, and major
			 metropolitan area;
							(B)depth, for each
			 cluster, detailed data such as regional domestic product contribution, total
			 jobs and earnings by key occupations, establishment size, nature of
			 specialization, patents, Federal research and development spending, citation
			 patterns, and trade; and
							(C)flow, estimates
			 of supply chain product and service flows within and between industry
			 clusters.
							(3)ReportThe
			 CLIC shall—
							(A)monitor the
			 extent to which the data available to it is sufficient for proper analysis of
			 cluster activity; and
							(B)submit a report
			 to Congress that includes recommendations regarding further authorization for
			 data collection, as necessary.
							(4)LimitationThe
			 CLIC may not collect or analyze data which would otherwise be in violation of
			 Federal privacy laws.
						(5)Dissemination
			 of analysesData and analysis compiled by the CLIC shall be made
			 available to other Federal agencies, State and local governments, and nonprofit
			 and for-profit entities, to guide investments in industry cluster activities
			 that will lead to increased productivity, innovation, and competitive
			 advantage, including—
							(A)cluster
			 development;
							(B)economic
			 development;
							(C)workforce
			 development;
							(D)research and
			 development;
							(E)business site
			 locations;
							(F)analysis of
			 United States competitiveness, by industry, industry cluster, and geography;
			 and
							(G)other appropriate
			 activities.
							(e)Cluster
			 Initiative and Cluster Program Registry
						(1)In
			 generalThe CLIC shall maintain a publicly available registry of
			 CLUSTER Initiatives and CLUSTER Programs that contain information that is
			 useful to the study and analysis of CLUSTER Initiatives and CLUSTER Programs,
			 including—
							(A)organizational
			 structure;
							(B)membership;
							(C)activities;
							(D)funding;
			 and
							(E)perceived impacts
			 of registered CLUSTER Initiatives and CLUSTER Programs.
							(2)Information
			 collectedAt the time a CLUSTER Initiative is registered, the
			 CLIC shall collect sufficient information to demonstrate that the CLUSTER
			 Initiative—
							(A)is an
			 industry-led effort with not fewer than 5 member firms and 1 lead organizing
			 entity;
							(B)involves not
			 fewer than 3 cluster support organizations, such workforce boards, community
			 colleges, universities, and industry associations; and
							(C)has a strategy to
			 enhance the competitive position of the cluster.
							(3)Priority
			 fundingRegistered CLUSTER Initiatives and CLUSTER Programs shall
			 receive priority for funding from the Council and the CLIC.
						(4)Use of
			 informationInformation contained in the CLUSTER Initiative and
			 CLUSTER Program Registry shall be made available to other Federal agencies,
			 State and local governments, and nonprofit and for-profit entities.
						(f)Outside
			 contractsThe Director of the Council may contract out the
			 operation of the CLIC to an external organization such as another Federal
			 agency, a university, a nonprofit research entity, or a private company.
					(g)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 to carry out this section.
					417.Grant
			 programs
					(a)CLUSTER grant
			 program
						(1)AuthorizationThe
			 Council shall award grants to eligible grantees to operate a CLUSTER Grant
			 Program for the purpose of awarding grants to CLUSTER Initiatives in accordance
			 with the requirements under this subsection.
						(2)Eligible
			 granteesA grant may be awarded under this subsection to—
							(A)a State;
			 or
							(B)an entity
			 designated by a State or a group of States, which may be a city, a county,
			 another political subdivision of a State, a nonprofit organization, or any
			 other economic development organization.
							(3)Use of grant
			 fundsAll entities receiving grant funds under this subsection
			 shall ensure that CLUSTER Initiatives supported by such funds—
							(A)are operated in a
			 manner consistent with the best practices established by the
			 CLUSTER Program;
							(B)are
			 industry-led;
							(C)are inclusive,
			 seeking any and all organizations that might find benefit from participation,
			 including startups, firms not locally owned, and firms rival to existing
			 members;
							(D)encourage broad
			 participation by and collaboration among all types of participants;
							(E)involve key State
			 and local government actors; and
							(F)participate in
			 the CLIC registry and research activities described in section 416(e).
							(4)Grant
			 types
							(A)Feasibility
			 study grants
								(i)In
			 generalA grant in an amount not to exceed $250,000 shall be
			 awarded to eligible grantees for Cluster Program feasibility studies, planning,
			 and operations.
								(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
								(B)Start up and
			 annual grants
								(i)Start up
			 grantA 1-year grant in an amount not to exceed $1,000,000 shall
			 be awarded to not fewer than 1 new cluster program in each State to support
			 planning studies, provide technical assistance, and fund start-up
			 activities.
								(ii)Annual
			 grantAn annual grant shall be awarded to not fewer than 1
			 early-stage cluster programs in each State to provide technical assistance and
			 fund operating activities.
								(iii)RenewalGrants
			 awarded under clause (ii) may be renewed for a total period not to exceed 5
			 years (including any start up grant).
								(iv)Matching funds
			 requirement
									(I)Initial
			 periodDuring the first 2 years in which an eligible entity
			 receives grant funding under this subparagraph, the eligible entity shall
			 provide matching funds in an amount equal to the amount of funds received under
			 this subparagraph.
									(II)Subsequent
			 periodIf the Council determines, in accordance with criteria
			 established by the CLUSTER Program, that an eligible grantee has demonstrated
			 greater effectiveness than other grant recipients during the period described
			 in subclause (I), the non-Federal matching requirement for such eligible
			 grantee in future years may be reduced.
									(C)Matching grants
			 for cluster initiatives
								(i)In
			 generalA grant of between $1,000,000 and $15,000,000 may be
			 awarded, on a competitive basis, to CLUSTER Programs for the purpose of
			 supporting CLUSTER Initiatives.
								(ii)Matching
			 requirementAn eligible entity receiving a grant under this
			 subparagraph shall provide matching funds in an amount equal to the amount of
			 grant funds received under this subparagraph.
								(iii)Selection
			 criteriaIn selecting grant recipients under this subparagraph,
			 the Council shall consider—
									(I)the probable
			 impact of the proposed effort on the competitiveness of the area’s traded
			 sector;
									(II)if the proposed
			 effort fits within a broader achievable economic development strategy;
									(III)the capacity
			 and commitment of the sponsoring organization;
									(IV)the degree of
			 support and involvement from relevant State and regional economic and workforce
			 development organizations, other public purpose institutions (such as
			 universities, community colleges, workforce boards), and the private sector,
			 including industry associations;
									(V)the eligible
			 grantee's expected ability to access additional funds from Federal, State, and
			 local sources;
									(VI)the eligible
			 grantee's capacity to sustain activities once grant funds have been expended;
			 and
									(VII)the extent to
			 which economic diversity across regions of the United States would be increased
			 through the grant.
									(5)Application
			 processThe application process for grants awarded under this
			 subsection shall be on a rolling basis.
						(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $350,000,000 for fiscal year 2012 and each subsequent fiscal year to carry out
			 this subsection.
						(b)National sector
			 research grants
						(1)Grants
			 authorizedThe Council shall award competitive grants to eligible
			 companies and joint ventures to encourage innovation through research
			 partnerships between academic institutions in the United States and industry
			 research alliances.
						(2)EligibilityEach
			 company and joint venture desiring a grant under this subsection shall—
							(A)submit an
			 application to the Council containing such information as the Council may
			 reasonably require;
							(B)form an
			 industry-led research consortium consisting of at least 5 companies; and
							(C)agree to develop
			 a 3- to 10-year technology roadmap that charts out generic science and
			 technology needs that the companies share.
							(3)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection shall be not more than 50 percent of the total project costs.
						(c)Productivity
			 enhancement research grantsThe Council shall award grants to
			 academic institutions in the United States and to joint ventures comprised of
			 academic institutions and private companies to support early-stage research
			 into methods of increasing productivity and innovation, with broad application
			 for a range of industries, including—
						(1)automated
			 manufacturing or service processes;
						(2)technology-enabled
			 remote service delivery;
						(3)quality
			 improvement; and
						(4)other methods of
			 improving productivity and innovation.
						(d)State
			 innovation-Based economic development partnership grants
						(1)Grants
			 authorizedThe Council shall award innovation-based economic
			 development partnership grants to State economic development entities
			 designated by each State.
						(2)Grant
			 types
							(A)Feasibility
			 study grants
								(i)In
			 generalA grant of up to $250,000 shall be awarded to States for
			 feasibility studies, planning, and operations.
								(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
								(B)Start-up and
			 annual grants
								(i)Start up
			 grantA 1-year grant in an amount not to exceed $2,000,000 shall
			 be awarded to States to support planning studies, provide technical assistance,
			 and fund start-up activities.
								(ii)Annual
			 grantsIn addition to the grants authorized under clause (i),
			 annual grants shall be awarded to States to provide technical assistance and
			 fund operating activities. Grants awarded under this clause may be renewed
			 indefinitely.
								(iii)Minimum
			 grantsEach State shall be awarded not fewer than 1 grant under
			 this subparagraph.
								(iv)Matching funds
			 requirementA State receiving a start-up grant under this
			 subparagraph shall provide—
									(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
									(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
									(3)IBED
			 plans
							(A)Initial
			 plansEach State desiring a grant under this subsection shall
			 submit to the Council an initial innovation-based economic development plan
			 (referred to in this paragraph as an IBED Plan), which
			 describes—
								(i)how
			 grant funds would be used to support the creation of alliances for the
			 dissemination of innovation among local governments, businesses, educational
			 institutions, and other institutions;
								(ii)how companies
			 within the State would benefit from the activities funded through a grant under
			 this subsection; and
								(iii)how innovation
			 would be disseminated through the activities described in paragraph (4) to
			 companies within the State.
								(B)ReviewThe
			 Council and an outside panel of experts shall—
								(i)review the
			 initial IBED Plans submitted under subparagraph (A); and
								(ii)notify the
			 States of any suggested modifications to such plans.
								(C)Resubmission of
			 plansStates may submit modified IBED Plans to the
			 Council.
							(D)Use of
			 plansThe Council shall score IBED Plans submitted under this
			 paragraph and award competitive grants to States under this subsection, to the
			 extent available, on the basis of such scores. In scoring plans under this
			 subparagraph, the Council shall award additional points for multi-State and
			 regional innovation-based economic development efforts.
							(4)Use of
			 fundsGrant funds received under this subsection may be used to
			 establish—
							(A)technology
			 commercialization centers;
							(B)industry-university
			 research centers;
							(C)regional cluster
			 development programs;
							(D)regional skills
			 alliances;
							(E)entrepreneurial
			 support programs;
							(F)science parks;
			 and
							(G)related
			 activities to spur innovation or productivity.
							(5)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection shall be not more than 1/3 of the total project
			 costs.
						(6)Noncompetitive
			 grantsThe Council shall award noncompetitive planning and
			 technical assistance grants to States that do not receive a competitive grant
			 under this subsection, which shall be used to improve the quality of the
			 States’ proposals for subsequent grants under this section.
						(e)Technology
			 diffusion grants
						(1)Grants
			 authorizedThe Council shall award grants to manufacturing
			 extension partnership centers in each State to promote the diffusion of
			 existing technological innovations to companies in which such innovations are
			 underutilized. Notwithstanding any other provision of law, a manufacturing
			 extension partnership may use grant funds awarded under this subsection for
			 activities in the service sector that comply with the requirements under this
			 subsection.
						(2)Grant
			 types
							(A)Feasibility
			 study grants
								(i)In
			 generalA grant of up to $250,000 shall be awarded to
			 manufacturing extension partnership centers for feasibility studies, planning,
			 and operations.
								(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
								(B)Start up and
			 annual grants
								(i)Start up
			 grantA 1-year grant of up to $2,000,000 shall be awarded to a
			 manufacturing extension partnership center in each State to support planning
			 studies, provide technical assistance, and fund start-up activities.
								(ii)Annual
			 grantsIn addition to the grants authorized under clause (i),
			 annual grants shall be awarded to manufacturing extension partnership centers
			 in each State provide technical assistance and fund operating activities.
			 Grants awarded under this clause may be renewed indefinitely.
								(iii)Matching
			 funds requirementA manufacturing extension partnership center
			 receiving a grant under this subparagraph shall provide—
									(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
									(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
									(3)Use of
			 fundsGrants funds received under this subsection may be
			 used—
							(A)to establish
			 manufacturing extension partnership centers in each State to provide—
								(i)support for
			 manufacturing and services; and
								(ii)innovation
			 awards; and
								(B)to support the
			 diffusion of innovation in any sector of the economy, including the service
			 sector.
							(4)Evaluation
			 processIn evaluating proposals for grants under this subsection,
			 the Council shall—
							(A)determine the
			 degree to which measurable productivity gains are expected to be achieved
			 through each applicant’s proposed diffusion of innovation;
							(B)follow the 2-step
			 process established under subsection (d)(3) for grants to carry out the
			 activities described in paragraph (3)(A); and
							(C)require
			 manufacturing extension partnership centers to submit a plan to carry out the
			 activities described in paragraph (3)(B).
							(f)Use of
			 grantsGrant funds received under this section shall be used
			 to—
						(1)perform
			 Council-supported grant work in the United States; and
						(2)promote the
			 production of any resulting goods or services in the United States.
						(g)Award
			 criteriaIn evaluating proposals for grants under this section,
			 the Council shall—
						(1)determine, as 1
			 award factor, the extent to which a grant to each State or manufacturing
			 extension partnership center is expected to increase production, wages, or
			 employment in the United States;
						(2)not award any
			 grant which the Council believes could result in a decrease in production,
			 wages, or employment in the United States; and
						(3)consult with
			 technology-specific boards staffed with experts in fields appropriate to the
			 proposals for grants being evaluated.
						(h)Minimum funding
			 level
						(1)In
			 generalFor each of the grant programs established under
			 subsections (a), (d), and (e)—
							(A)not fewer than 1
			 grant shall be awarded to a grantee in each State; and
							(B)the amount of
			 each grant shall be not less than 80 percent of the average grant awarded in
			 such grant program.
							(2)Population-based
			 allocationsIn each State, the total amount of grant funds
			 awarded to grantees in such State under subsections (a) through (e) shall be
			 not less than 50 percent of the product of—
							(A)the percentage of
			 the population of the United States who are residents of such State, according
			 to the most recent decennial census; and
							(B)the total amount
			 of grant funds awarded under subsections (a) through (e).
							(i)Coordination of
			 fundsRecipients of grants under this section may use, as
			 matching funds, amounts received from the agencies listed in section 415, to
			 the extent approved by the Council and such agencies.
					418.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the National Innovation Council, for each of
			 the fiscal years 2012 through 2016, such sums as may be necessary to carry out
			 this subtitle.
				VOffsets
			ASurtax on
			 high-income taxpayers
				501.Surtax on
			 millionaires
					(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
						
							VIIISurtax on
				millionaires
								
									Sec. 59B. Surtax on millionaires.
								
								59B.Surtax on millionaires
									(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012 and before 2023, there is hereby imposed (in
				addition to any other tax imposed by this subtitle) a tax equal to 2 percent of
				so much of the modified adjusted gross income of the taxpayer for such taxable
				year as exceeds $1,000,000 ($500,000, in the case of a married individual
				filing a separate return).
									(b)Inflation
				adjustment
										(1)In
				generalIn the case of any taxable year beginning after 2013,
				each dollar amount under subsection (a) shall be increased by an amount equal
				to—
											(A)such dollar
				amount, multiplied by
											(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B)
				thereof.
											(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
										(c)Modified
				adjusted gross incomeFor purposes of this section—
										(1)In
				generalThe term modified adjusted gross income
				means adjusted gross income reduced by the excess of—
											(A)gross income from
				a small business (as defined in section 6654(d)(1)(D)(iii))—
												(i)which is not a
				passive activity (within the meaning of section 469(c)), and
												(ii)with respect to
				which the taxpayer pays wages to at least 1 full-time equivalent employee (as
				defined in section 45R(d)(2)), other than the taxpayer, the taxpayer's spouse,
				or an individual who bears a relationship to the taxpayer described in section
				152(d)(2), over
												(B)the deductions
				which are properly allocable to such income.
											(2)RegulationsThe
				Secretary shall prescribe regulations similar to the regulations under section
				469(l) for determining the income that is taken into account under paragraph
				(1)(A).
										(d)Special
				rules
										(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
										(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (b) shall be decreased by the excess of—
											(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
											(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
											(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
										(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
										.
					(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
						
							
								Part VIII. Surtax on
				millionaires.
							
							.
					(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					BClosing big oil
			 tax loopholes
				511.Short title
					(a)Short
			 titleThis subtitle may be
			 cited as the Close Big Oil Tax
			 Loopholes Act.
					IClose
			 big oil tax loopholes
					521.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
						(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
							
								(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
									(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
										(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
										(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
											(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
											(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
											Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
										(A)is subject to a levy of such country or
				possession, and
										(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
										(3)Generally
				applicable income taxFor
				purposes of this subsection—
										(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
										(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
											(i)persons who are not dual capacity
				taxpayers, and
											(ii)persons who are citizens or residents of
				the foreign country or
				possession.
											.
						(b)Effective
			 Date
							(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
							(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
							522.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
						(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
							
								(E)Special rule
				for certain oil and gas incomeIn the case of any taxpayer who is
				a major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
						523.Limitation on
			 deduction for intangible drilling and development costs
						(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
						524.Limitation on percentage depletion
			 allowance for oil and gas wells
						(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
							
								(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
								.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
						525.Limitation on
			 deduction for tertiary injectants
						(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(d)Application
				with respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
								.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
						IIOuter
			 Continental Shelf oil and natural gas
					531.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
						(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
						(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
						
